Holden, J.
1. The provision in the lease contract, “that should the premises he destroyed or damaged by five so as to be untenantable, tlie conditions of this lease shall cease from the date of fire until the premises shall be restored to as good condition as they were in previous to the fire,” was for the benefit of the lessee so as to exempt him from the payment of rent, if the premises were destroyed or injured by fire, until the premises were, restored to the condition they were in prior thereto; and if the above-quoted provision contemplated that such restoration should he made if the premises were injured or destroyed by fire, in view of all of the. provisions of the contract no obligation was imposed on the lessor to effect such restoration.
2. The petition of the lessee bringing suit against one alleged to be the lessor for a violation of the contract in refusing to repair the premises after they were injured by fire was subject to general demurrer, and the court committed error in overruling the demurrer of the defendant to the petition. Judgment reversed.

All the Justices concur.

O. W. Smith and M. A. líale, for plaintiff in error.
R. B. Blachhurn, contra.